Citation Nr: 1026161	
Decision Date: 07/14/10    Archive Date: 07/28/10

DOCKET NO.  08-06 789A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for service connection for 
a psychiatric disorder, to include post traumatic stress disorder 
(PTSD). 

2.  Entitlement to service connection for peripheral neuropathy 
of the bilateral upper extremities. 


REPRESENTATION

Appellant represented by:	Charles A. Shaffer, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

L. Crohe, Counsel


INTRODUCTION

The Veteran served on active duty from August 1968 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia, Pennsylvania.  In June 2010, the Veteran testified 
at a video conference hearing before the undersigned; a 
transcript of that hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

VA's duty to assist includes providing an adequate examination 
when such an examination is indicated.  Stefl v. Nicholson, 21 
Vet. App. 120, 123 (2007).  On June 2007 VA examination, it was 
noted that the Veteran was diagnosed with diabetes mellitus two 
years ago and had complaints had complaints of numbness in his 
toes.  After examination, he was diagnosed with type II diabetes 
mellitus with end organ damage of mild peripheral neuropathy that 
began approximately one year ago.  An August 2007 rating decision 
granted service connection for peripheral neuropathy of the 
bilateral lower extremities.  The same rating decision denied 
service connection for bilateral peripheral neuropathy of the 
upper extremities finding that the disability regarding the upper 
extremities had not been clinically diagnosed.  A December 2007 
VA EMG report revealed demyelinating and axonal-type peripheral 
neuropathy in upper extremities.  The study was negative for 
carpal tunnel syndrome or cervical radiculopathy or ulnar focal 
neuropathy.  In February 2008 VA treatment records included as 
diagnosis of diffuse diabetic polyneuropathy.  In March 2008 
correspondence, Dr. C. A. S. reported that the Veteran recently 
had two EMG's and both showed that the Veteran had demyelinating 
and axonal type peripheral neuropathy in the upper extremities.  
She indicated that the Veteran had Agent Orange exposure and 
there was a known association of Agent Orange and peripheral 
neuropathy.  Here, the Board finds that the evidence of record is 
not clear as to whether or not the Veteran's diagnosed peripheral 
neuropathy of the upper extremities was attributable to his 
diabetes mellitus, or Agent Orange exposure.  The Veteran's 
personnel records show that he served in Vietnam; thus he is 
presumed to have been exposed to herbicides.  38 U.S.C.A. 
§ 1116(a)(3)(West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2009).  It 
has been suggested by a competent health care specialist that 
peripheral neuropathy may be related to exposure Agent Orange.  
See Statement dated in March 2008 from Dr. C. A. S.  Even if the 
statutory presumptions are inapplicable, the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) has held 
that the Veterans Dioxin and Radiation Exposure Compensation 
Standards Act, Pub. L. No. 98- 542, § 5, 98 Stat. 2725, 2727-29 
(1984) does not preclude a veteran from establishing service 
connection with proof of actual direct causation.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  As these reports and 
correspondence did not specifically address a relationship 
between the Veteran's peripheral neuropathy of the upper 
extremities and exposure to herbicides, or as secondary to 
diabetes mellitus, they are inadequate.  Accordingly, a remand 
for a VA examination is necessary to address this question.  Id.; 
see also McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. 
§ 3.159(c)(4).

In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the Board denied a 
claim for service connection for PTSD where the Veteran 
specifically requested service connection for PTSD, but the 
medical record also included diagnoses of an anxiety disorder and 
a schizoid disorder.  The Board narrowly construed the claim and 
denied upon the absence of a current diagnosis.  The Court, in 
vacating the Board's decision, pointed out that a claimant cannot 
be held to a "hypothesized diagnosis - one he is incompetent to 
render" when determining what his actual claim may be.  The 
Court further noted that the Board should have considered 
alternative current conditions within the scope of the filed 
claim.  Id.  

The Board has preliminarily reviewed the case at hand and finds 
that Clemons is applicable here.  Notably, while this claim has 
been adjudicated by the RO and certified to the Board as a claim 
for service connection for PTSD, the Veteran has also been 
diagnosed with depressive disorder, anxiety disorder, and chronic 
nervousness, as indicated in VA treatment records.  The Board 
also notes that, on his August 2009Form 9, the Veteran referred 
to a nervous condition and an anxiety disorder. 

As indicated under Clemons, these other diagnoses are to be 
considered as part of the underlying claim.  To date, however, 
the RO has not adjudicated this claim so broadly as to 
incorporate psychiatric diagnoses other than PTSD.  The RO has 
also not provided adequate notification addressing what is needed 
for a claim incorporating such diagnoses.  This is significant 
because the statutory and regulatory provisions addressing PTSD 
claims, as contained in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(f), are different from the provisions addressing other 
service connection claims.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.  Corrective notification action, as well as further 
adjudication, is thus needed.  38 C.F.R. §§ 3.159(b), 19.9.

Prior to any examination, the RO/AMC should ask the Veteran to 
identify any outstanding records of pertinent VA and private 
treatment, and obtain those records. If any identified records 
cannot be obtained, a memorandum should be included in the file 
explaining the procedures undertaken to attempt to find the 
records and why such attempts were not fully successful.

Lastly, the Board notes that as per September 2009 
correspondence, VA did not recognize the Veteran's private 
attorney as an accredited representative and continued to send 
correspondence to his prior appointed representative Disabled 
American Veterans (DAV).  It appears that the Veteran's private 
attorney has since been accredited.  The Veteran should be 
advised to revoke the power of attorney for DAV and submit VA 
Form 21-22 for his current private attorney.  


Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be advised to revoke 
the power of attorney for DAV and submit VA 
Form 21-22 for his current private 
attorney.

2.  A letter should be sent to the Veteran 
explaining, in terms of 38 U.S.C.A. §§ 5103 
and 5103A, the need for additional evidence 
regarding the claim on appeal, now 
characterized as service connection for a 
psychiatric disorder, to include PTSD.  
This letter must inform the Veteran about 
the information and evidence that is 
necessary to substantiate the claim, in 
terms of 38 C.F.R. §§ 3.303, 3.307, and 
3.309, and provide notification of both the 
type of evidence that VA will seek to 
obtain and the type of evidence that is 
expected to be furnished by the Veteran.  

The Veteran should also be requested to 
provide full details as to the Vietnam- era 
stressors of: (1) coming under fire in 
February 1971 in CanTho, and (2) coming 
under rocket and small arms fire while 
stationed at Cam Ranh Bay or BanMe Thout in 
May 1971.

3.  The United States Joint Services 
Records Research Center (JSRRC) (previously 
the U.S. Armed Services Center for Research 
of Unit Records) should be contacted and 
requested to provide the unit records from 
the Veteran's service in Vietnam.  The 
JSRRC should also be requested to 
investigate the Veteran's claimed stressors 
of: (1) coming under fire in February 1971 
in CanTho and (2) coming under rocket and 
small arms fire while stationed at Cam Ranh 
Bay or BanMe Thout in May 1971.  All 
documentation received from the JSRRC 
should be added to the claims file.  Based 
on information received from the JSRRC, the 
RO/AMC should make a formal finding as to 
whether there is a corroborated in-service 
PTSD stressor in this case.  The report of 
this finding must be added to the claims 
file.

4.  The RO/AMC should ask the Veteran to 
identify any outstanding records of 
pertinent VA and private treatment, and 
obtain those records. If any identified 
records cannot be obtained, a memorandum 
should be included in the file explaining 
the procedures undertaken to attempt to 
find the records and why such attempts were 
not fully successful.

5.  The Veteran should be afforded a VA 
psychiatric examination, with an 
appropriate examiner, to determine the 
nature and etiology of the claimed 
psychiatric disorder. The Veteran's claims 
file must be made available to the 
examiner, and the examiner must review the 
entire claims file in conjunction with the 
examination.

All tests and studies deemed necessary by 
the examiner should be performed.  Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis (or diagnoses) corresponding to 
the claimed disorder. For each diagnosis 
other than PTSD, the examiner is also 
requested to offer an opinion as to whether 
it is at least as likely as not (e.g., a 50 
percent or greater probability) that the 
diagnosed disorder is etiologically related 
to the Veteran's period of active service.

If, and only if, the RO/AMC has made a 
formal finding that there is a corroborated 
in-service stressor in this case, the 
examiner should also provide an opinion as 
to whether it is at least as likely as not 
that the diagnosis of PTSD is predicated on 
this stressor.

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.  

6.  The Veteran should be afforded an 
appropriate VA examination to determine 
whether he has peripheral neuropathy of the 
bilateral upper extremities that is related 
to service- connected diabetes.  His claims 
folder must be reviewed by the examiner in 
conjunction with the examination.  The 
examiner must explain the rationale for all 
opinions provided.  The examiner is asked 
to provide opinions responding to the 
following:

Is it at least as likely as not (a 50% or 
greater probability) that peripheral 
neuropathy of the bilateral upper 
extremities is related to an event or 
treatment received during service, 
including Agent Orange exposure; and

Is it at least as likely as not (a 50% or 
greater probability) that peripheral 
neuropathy of the bilateral upper 
extremities is either (i) caused or (ii) 
aggravated by (increased in severity due 
to) his service-connected diabetes.  If the 
opinion is that his service-connected 
diabetes aggravates peripheral neuropathy 
of the bilateral upper extremities, the 
examiner should specify, so far as 
possible, the degree of disability 
(pathology/impairment) resulting from such 
aggravation.   

7.  The RO/AMC should then re-adjudicate 
the claims.  If either remains denied, the 
RO/AMC should issue an appropriate 
supplemental statement of the case and 
afford the Veteran and his representative 
the opportunity to respond.  The case 
should then be returned to the Board, if in 
order, for further review. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




_________________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


